Citation Nr: 1538994	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-27 651	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from February and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the case was subsequently transferred to the RO in Phoenix, Arizona.


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in this appeal, the appellant requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


